DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 28 Element 26 is claimed as “jet stream nozzle” but should read “nutrient jet nozzle”. Similarly, it is also recited as “nutrient solution jet” but should read “nutrient jet nozzle”. Reference Character 26 is first introduced as “nutrient jet nozzle” in paragraph 19, therefore other terminology must be corrected for consistency so as to avoid confusion by the public. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" and "40" have both been used to designate “female connector portion”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant’s amended changes filed on 10/25/2021 have overcome the previous claim objections set forth on 08/26/2021
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campau (US 10588276 B2). 
Regarding claim 1: Campau teaches A hydroponic nutrient circulation system (Paragraph 1 “The present invention relates to hydroponics, and more particularly to hydroponic nutrient circulation systems.”) a nutrient reservoir (Column 4 lines 59-60 “Nutrient Reservoir 102” Fig. 1) a plurality of grow tanks; (Column 4 line 60 “plurality of grow tanks 104” Fig. 1) a nutrient supply system for supplying nutrient from the nutrient reservoir to the grow tanks, the nutrient supply system including a nutrient supply line extending to each grow tank; (Column 5 Paragraph 2 “supply hose or line 14” Best illustrated in Fig. 9, shown in use in Fig. 1) a nutrient return system for returning nutrient from the grow tanks to the nutrient reservoir, the nutrient return system including a nutrient return line extending from each 
Regarding claim 2: Campau teaches A hydroponic nutrient circulation system as defined in claim 1 wherein: each diverging nozzle has a diverging end portion having a largest diverging internal diameter (“curved wall” element 40); and each converging nozzle has a converging end portion having a largest converging internal diameter, the converging end portion being adjacent to and communicating with the diverging end portion. (beginning near “bypass outlet” 43, ending at 34). 
Regarding claim 3: Campau teaches A hydroponic nutrient circulation system as defined in claim 2 wherein the largest diverging internal diameter (40) and the largest converging internal diameter (beginning at 43, ending at 34) are equal (Best Illustrated in Fig. 6) 
Regarding claim 6: A hydroponic nutrient aeration device comprising: (Column 3 lines 9-11 “and a plurality of NAFC devices—with each NAFC device within one of the nutrient supply lines to one of the grow tanks.”) a nutrient inlet adapted to be connected to a nutrient supply line; (Column 5 Paragraph 6 “The aerator 22 includes a nutrient inlet 26”) an air inlet port adapted to be connected to an air supply line; (Column 5 Paragraph 6 “An air inlet 28 for receiving nutrient and air respectively.”) a diverging nozzle in fluid communication with the nutrient inlet and the air inlet port; (“curved wall” element 40. Fig. 5) and  a converging nozzle in fluid communication with the diverging nozzle, the converging nozzle defining a mixing chamber, the converging nozzle including an outlet in fluid communication with the mixing chamber (Converging beginning near 43, ending at 34, best illustrated in Fig. 6), the outlet having a smaller diameter than any diameter of the mixing chamber. (“nozzle“ element 24. Fig. 6)
Regarding claim 7: Campau teaches A hydroponic nutrient aeration device as defined in claim 6 wherein: the diverging nozzle has a diverging end portion having a largest diverging internal diameter (40); and the converging nozzle has a converging end portion (Beginning near 43, ending at 34) having a largest converging internal diameter, the converging end portion being adjacent to and communicating with the diverging end portion. 
Regarding claim 8: Campau teaches A hydroponic nutrient aeration device as defined in claim 7 wherein the largest diverging internal diameter (40) and the largest converging internal diameter (Beginning at 43, ending at 34) are equal (Best Illustrated at Fig. 6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the previous office action, this section introduced claims 4 and 8 as having been unpatentable over Campau and Frankl. This was a typographical error as it should have introduced claims 4 and 9 as having been unpatentable with the prior art recited. It appears that the applicant understood these typographical errors at the time. 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campau (US 10588276 B2) in view of Frankl (US 4645603 A). 
Regarding claim 4 Campau teaches a hydroponic nutrient circulation system of claim 1 as stated above. 
Campau fails to teach each mixing chamber is conical. 
However Frankl teaches,in an analogous art of aeration, a mixing chamber which is conical (Paragraph 8 “intermediate mixing chamber 55” Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydroponic nutrient circulation system as disclosed by Campau with a conical mixing chamber as taught by Frankl to increase the turbulence of the mixing between the two fluids of nutrition and air, so as to increase the efficiency of the hydroponic nutrient circulation system.
Regarding claim 9 Campau teaches a hydroponic nutrient aeration device of claim 6 as stated above. 
Campau fails to teach each mixing chamber is conical. 
However Frankl teaches,in an analogous art of aeration, a mixing chamber which is conical (Paragraph 8 “intermediate mixing chamber 55” Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydroponic nutrient circulation system as disclosed by Campau with a conical mixing chamber as taught by Frankl to increase the turbulence of the mixing between the two fluids of nutrition and air, so as to increase the efficiency of the hydroponic nutrient aeration device. 
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record does not teach the limitations of independent claims 1 and 6. The applicant argues that the nozzle does not narrow from a wide diameter to a smaller diameter in the direction of flow. However as you see in the figure below, the direction of flow begins at “a” which has a notably wide diameter, is narrowed down in “b”, into the smaller diameter of “c”, all along the direction of flow in the fluid. Another argument was made that the converging nozzle was defined in the present application as “the converging nozzle 14 enhances the aspiration strength and creates a strong circulation region in which the nutrient solution and air mix thoroughly prior exiting into the grow tank 100.” However Campeau teaches this definition of the converging nozzle, as it is stated within the prior art that “This mix of fluids is conveyed to the grow tank 104 by way of the grow tank supply hose 14. During the travel to the grow tank 104, the air and the liquid mix; and oxygen is absorbed into the nutrient solution.” Therefore the prior art continues to teach the limitations recited in the present application’s claims. 

    PNG
    media_image1.png
    315
    295
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642